Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments presented on 10/12/2021 are deemed persuasive and no prior art could be found to teach all the claimed limitations.  That is no prior art could be found to teach the claimed approach to provisioning devices using supplemental cryptographic identity, such as certificates, while requiring an initial cryptographic identity, initial enrollment record, supplemental enrollment record, an identity issuance request, and access provisioning to one/more services.
The claimed invention provisions a network-connected device to access one/more service systems using a supplemental cryptographic identity of the network-connected device. The invention stores, in a device provisioning service, an initial enrollment record associated with an initial cryptographic identity and a supplemental enrollment record. An identity issuance request is then received from the network-connected device at the device provisioning service. The identity issuance request includes the initial cryptographic identity. Based on the identity issuance request, the supplemental cryptographic identity is then requested from a supplemental cryptographic identity issuer identified in the initial enrollment record. The requested supplemental cryptographic identity is next received a the device provisioning service from the supplemental cryptographic identity issuer. The invention then provisions the network-connected device with access to the one/more service systems . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456